In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated June 22, 2000, which granted the plaintiff’s motion to dismiss his application, in effect, to vacate a judgment of the same court (Spodek, J.), entered March 19, 1998.
*448Ordered that the order is affirmed, with costs.
This Court previously reinstated the default judgment against the defendant, finding that it was the result of a pattern of willful neglect (see, Wynne v Wagner, 262 AD2d 556). Thereafter, the defendant’s motion to vacate the judgment and for a new hearing on damages was denied by order of the Supreme Court dated February 28, 2000. This appeal is from the defendant’s subsequent motion, in effect, to vacate the judgment.
We reject the defendant’s arguments that the damages awarded against him are not adequately supported by the evidence adduced at the inquest, and that the award is excessive. Altman, J.P., Feuerstein, McGinity and Luciano, JJ., concur.